COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


ABR SERVICES, INC. AND
 COMPANION COMMERCIAL INSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 0126-09-4                                         PER CURIAM
                                                                    JUNE 2, 2009
QUANG M. LE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Brandi R. Howell; Franklin & Prokopik, P.C., on brief), for
                 appellants.

                 (W. David Falcon, Jr.; Chasen & Boscolo, P.C., on brief), for
                 appellee.


       ABR Services, Inc. and Companion Commercial Insurance Company appeal a decision

of the Workers’ Compensation Commission finding that Quang M. Le proved a forty-four

percent permanent partial disability to each of his lower extremities. We have reviewed the

record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Le v. ABR Services,

Inc., VWC File No. 224-34-02 (Dec. 16, 2008). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.